           Case 2:18-cv-02241-APG-BNW Document 16 Filed 01/22/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Christopher A.J. Swift, Esq.
 2   Nevada Bar No. 11731
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cswift@wrightlegal.net
 6   lrobbins@wrightlegal.net
 7   Attorneys for Defendants, U.S. Bank National Association, as Trustee for MASTR Asset Backed
     Securities Trust 2006-HE5 Mortgage Pass-Through Certificates, Series 2006-HE5 (incorrectly identified
 8   in Plaintiff’s Complaint as “US Bank, National Association”), WESTERN PROGRESSIVE – NEVADA,
     INC.; and OCWEN LOAN SERVICING, LLC
 9
10                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
11
12   ALFRED CLARK,                                           Case No.: 2:18-cv-02241-APG-PAL

13
                     Plaintiff,                              JOINDER TO DEFENDANT BARCLAY
14                                                           CAPITAL REAL ESTATE INC.’S
             vs.                                             REPLY IN SUPPORT OF MOTION TO
15                                                           DISMISS

16   NEW CENTURY MORTGAGE COMPANY;
     US BANK, NATIONAL ASSOCIATION;
17   BARKLAYS CAPITAL REAL ESTATE INC.;
     WESTERN PROGRESSIVE – NEVADA, INC.;
18   OCWEN LOAN SERVICING, LLC; DOES I-X
19   inclusive; and ROE CORPORATIONS I-X
     inclusive,
20
                     Defendants.
21
22
             COMES NOW Defendants, U.S. Bank National Association, as Trustee for MASTR Asset
23
     Backed Securities Trust 2006-HE5 Mortgage Pass-Through Certificates, Series 2006-HE5 (incorrectly
24
25   identified in Plaintiff’s Complaint as “US Bank, National Association”), WESTERN PROGRESSIVE –

26   NEVADA, INC.; and OCWEN LOAN SERVICING, LLC (hereinafter “Defendants”), by and through
27   their counsel of record, Christopher A.J. Swift, Esq. and Lindsay D. Robbins, Esq. of the law firm of
28
     Wright, Finlay & Zak, LLP, and hereby files this Joinder to Defendant Barclay Capital Real Estate Inc.


                                                             1
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 16 Filed 01/22/19 Page 2 of 3



     (hereinafter “Barclay”) Reply in Support of Motion to Dismiss [ECF No. 15]. Plaintiff’s allegations
 1
 2   against Defendants are entirely without merit and have previously been disposed of by the court.

 3   Plaintiff’s Opposition ignores the effect of the previous court’s order and provides no alternative basis for
 4
     this Court to grant relief. Defendants adopt and incorporate the arguments and authorities set forth in
 5
     Barclay’s Reply.
 6
 7           DATED this 21st day of January, 2019.

 8                                                   WRIGHT, FINLAY & ZAK, LLP
 9                                                   /s/ Lindsay D. Robbins
                                                     Christopher A.J. Swift, Esq.
10
                                                     Nevada Bar No. 11731
11                                                   Lindsay D. Robbins, Esq.
                                                     Nevada Bar No. 13474
12                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, Nevada 89117
13
                                                     Attorneys for Defendants, U.S. Bank National Association,
14                                                   as Trustee for MASTR Asset Backed Securities Trust 2006-
                                                     HE5 Mortgage Pass-Through Certificates, Series 2006-HE5
15                                                   (incorrectly identified in Plaintiff’s Complaint as “US Bank,
16                                                   National Association”), WESTERN PROGRESSIVE –
                                                     NEVADA, INC.; and OCWEN LOAN SERVICING, LLC
17
18
19
20
21
22
23
24
25
26
27
28



                                                             2
     ________________________________________________________________________________________________________________
           Case 2:18-cv-02241-APG-BNW Document 16 Filed 01/22/19 Page 3 of 3



                                           CERTIFICATE OF SERVICE
 1
 2           Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the 21st day of

 3   January, 2019, a true and correct copy of this JOINDER TO DEFENDANT BARCLAY CAPITAL
 4   REAL ESTATE INC.’S MOTION TO DISMISS was transmitted electronically through the Court’s e-
 5
     filing electronic system to the attorney(s) associated with this case and/or served by depositing a true
 6
     copy of same in the United States Mail, at Las Vegas, Nevada, addressed as follows:
 7
 8
     Alfred Clark
 9   5613 Harmony Ave.
     Las Vegas, NV 89107
10
     Liteone62@yahoo.com
11
12
13                                  /s/ Erica Baker
                                    An Employee of WRIGHT, FINLAY & ZAK, LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                             3
     ________________________________________________________________________________________________________________
